Per Curiam.
The appeals in the above four cases are, each of them, taken from the same decree. Upon all the questions raised by them we concur in the views expressed by Vice-Chancellor Stevens, in the opinion filed by him in the court of chancery. The decree under review will be affirmed.
No. 21—
For affirmance — The Chief-Justice, Garrison, Swayze, Tbenci-iard, Bergen, Voorhees, Mintuen, Bogert, Vredenburgtt, Dill, Congdon — 11.
For reversal — Parker—1.
No. 22—
For affirmance, — The Chief-Justice, Garrison, Swayze, Trenciiabd, Parker, Bergen, Voorhees, Mintuen, Bogert, Vredenburgit, Dill, Congdon — 12.
For reversal — None.
No. 23— '
For affirmance — The Chief-Justice, Garrison, Swayze, Trencitard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgit, Dill, Congdon — 12.
For reversal — None.
*585Ho. 24—
For affirmance. — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Yoorhees, Minturn, Bogert, Vredenburgi-i, Dill, Congdon- — 1.2.
For reversal — Hone.